Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. The applicant’s arguments with regards to the prior art of Hamm not containing any reference to deep learning is not persuasive because the use of the language of “deep learning” is broad enough to be read on by a system that dynamically controls a process because it is difficult to ascertain the requisite degree to which a computer or computer program learns. Such an argument also applies to the prior art of Shuck and Dantus.  The examiner, however, considered the applicant’s arguments with respect to the prior art of Shuck and Dantus but are moot because the new ground of rejection does not rely on the prior art of Shuck and Dantus applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
For examination purposes, the term “deep learning” is being interpreted as equivalent to machine learning/artificial intelligence/fuzzy logic. Support for this interpretation can be found in paragraphs [0021]-[0023] of Applicant’s specification.
“deep learning” in claims 1, and 2 is being interpreted as item as equivalent to machine learning/artificial intelligence/fuzzy logic which are per par. [0021]-[0023] is a dynamic computer program. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US5281798A), hereinafter Hamm, in view of Webster et al. (US 20170120377 A1), hereinafter Webster.
Regarding claim 1, Hamm teaches, except where strikethrough, A laser processing system (11) equipped with a processing laser beam irradiation device (14) configured to irradiate a processing object (22) with a processing laser beam (18) and perform ablation processing (Column 1 lines 5-13; Column 3 lines 47-50), the laser processing system comprising: a camera (photodetector circuit 100 is analogous to a camera because a camera is obvious to comprise a series of photodetectors)  configured to obtain an ablation image of a processed portion of the processing object based on scattered light (27) from the processed portion during processing of the processing object with the processing laser beam (Column 8 lines 9-16); and a processor (photodetector circuit 100 and control processor 200) programmed to estimate an ablation volume by applying a learning result obtained by deep learning of a relationship between the ablation image and the ablation volume to the ablation image obtained by the camera (Column 9 lines 33-54; column 9 lines 55 to 68 and column 10 lines 1-2)),.  Hamm does not teach wherein the deep learning uses a processing parameter that has a correlation to the ablation volume to learn a relationship between the ablation image and the processing parameter, and applies the correlation to the relationship between the ablation image and the processing parameter obtained by learning, so as to specify the relationship between the ablation image and the ablation volume as the learning result.  Webster teaches, wherein the deep learning uses a processing parameter (interferogram processor 54) that has a correlation (thresholder 60) to the ablation volume to learn a relationship between the ablation image and the processing parameter (par. 220-238; par. 278-279), and applies the correlation to the relationship between the ablation image and the processing parameter obtained by learning (par. 220-238; par. 278-279), so as to specify the relationship between the ablation image and the ablation volume as the learning result (par. 220-238; par. 278-279).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hamm reference, to include, wherein the deep learning uses a processing parameter that has a correlation to the ablation volume to learn a relationship between the ablation image and the processing parameter, and applies the correlation to the relationship between the ablation image and the processing parameter obtained by learning, so as to specify the relationship between the ablation image and the ablation volume as the learning result, as suggested and taught by Webster, for the purpose of providing the advantage that  specific non-ideality to be compensated for (par. 237).


Regarding claim 2, Webster teaches, wherein the deep learning is learning that uses a plurality of consecutive ablation images as input data in laser processing (par. 220-238; par. 278-279).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hamm reference, such that wherein the deep learning is learning that uses a plurality of consecutive ablation images as input data in laser processing, as suggested and taught by Webster, for the purpose of providing the advantage that  specific non-ideality to be compensated for (par. 237).

Regarding claim 4, Hamm teaches, wherein the processing parameter includes a parameter relating to a total energy of the processing laser beam which the processed portion is irradiated with since a start of the processing (Column 17 lines 45-54).  

Regarding claim 5, Hamm teaches, further comprising: an imaging laser beam irradiation device (29) configured to irradiate the processed portion with imaging laser beam that has a wavelength different from a wavelength of the processing laser beam, so as to obtain the ablation image (Column 15 line 67 through Column 16 line 19; Column 17 lines 2-6).  

Regarding claim 6, Hamm teaches, wherein the camera obtains the ablation image at a plurality of predetermined time intervals (Column 15 lines 21-47).  

Regarding claim 7, Hamm teaches, except where struck through, wherein the processing laser beam irradiation device is configured to output a pulse laser beam (Column 1 lines 5-13; Column 3 lines 47-50; column 15 lines 21 to 47), (Column 15 lines 21-47), the camera is configured to obtain the ablation image at every time of radiation of each pulse laser beam or a plurality of pulse laser beams (Column 15 lines 21-47), and the processor is programmed to estimate the ablation volume prior to radiation of next processing laser beam by the processing laser beam irradiation device (Column 17 line 42 through Column 18 line 34).  Hamm does not teach having a pulse width of femtosecond order.  Webster teaches, having a pulse width of femtosecond order (par. 248).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hamm reference, such that having a pulse width of femtosecond order, as suggested and taught by Webster, for the purpose of providing the advantage to permit the tailoring of the machining laser to the application or the use of existing infrastructure/FDA approvals (par. 297).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/               Assistant Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761